Mackintosh, J.
In a divorce action between the respondent and appellant, the custody of their minor child was awarded to the latter. Thereafter, in the year 1918, the respondent made application for a modification of the decree, asldng that the child he transferred to her custody. At that time appellant was a member of the American Expeditionary Force in France, and the hearing was conducted in his absence. The parent from whom the custody of a child is sought to he taken is affected in such a proceeding in a substantial right, and, under the circumstances of this case, it was error for the court not to have postponed the proceedings until the appellant had returned from military service.
For that reason, the judgment of the lower court is reversed.
Holcomb, C. J., Mitchell, Main, and Tolman, JJ., concur.